



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hay, 2016 ONCA 435

DATE: 20160602

DOCKET: C59005

MacFarland, van Rensburg and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Timothy Hay

Appellant

Frank Miller, for the appellant

Andrew Cappell, for the respondent

Heard and released orally: May 30, 2016

On appeal from the decision of the Summary Convictions
    Appeal Court dated May 21, 2014 by Justice Thomas J. Carey of the Superior
    Court of Justice, dismissing the appeal from the conviction entered on January
    31, 2011 by Justice G. Mark Hornblower of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant was convicted of impaired driving and sentenced to a one-year
    driving prohibition and a $1,200 fine. He seeks leave to appeal the dismissal
    of his summary conviction appeal, where the only issue was whether the trial
    judge erred in dismissing his s. 11(b) application.

[2]

Before this court, the appellant focused his argument on two issues. He
    contends that the summary conviction appeal court judge erred:

1)

in substituting his own characterization of a seven month period (from
    July 15, 2010 to February 17, 2011) for that of the trial judge, absent a
    palpable and overriding error; and

2)

in failing to attribute one-half of the period between the finding of guilt
    and the completion of the s. 11(b) motion to institutional delay,

with the overall result that there would be 15 months
    of unacceptable delay, and the court should infer prejudice to the appellant.

[3]

In essence, the appellant challenges the allocation by the summary
    conviction appeal judge and the trial judge of the periods of delay in this
    case under the
Morin
analysis.

[4]

The trial judge found one month of institutional delay and seven months attributable
    to the Crown, with the balance either inherent delay or delay attributable to
    the defense. The summary conviction appeal court characterized certain periods
    differently, concluding that approximately 3.5 months should be attributed to
    Crown delay, 4.5 months to defense delay and 25 months to neutral or inherent
    delay.

[5]

The appeal judge was entitled to review the various periods alleged to
    have constituted delay and to arrive at his own characterization of the reasons
    for delay:
R. v. Cranston
, 2008 ONCA 751. In this case, the summary
    conviction appeal judge was doing precisely this. We do not accept the
    submission that the appellate judge was making factual findings different from
    those made by the trial judge.

[6]

The appellant does not meet the test for leave to appeal to this court.
    There is no clear error of law or question of law raised by this appeal that
    would have general significance to the administration of justice. Leave to appeal
    is therefore denied.

J. MacFarland J.A.

K. van Rensburg J.A.

Grant Huscroft J.A.


